IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 106 MM 2014
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
BRAHEEM KAMEIL BIVENS,        :
                              :
              Petitioner      :


                                         ORDER



PER CURIAM

       AND NOW, this 8th day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.         See

Pa.R.Crim.P. 904. Counsel is directed to file a Petition for Allowance of Appeal within

15 days of this order.



       Mr. Justice Stevens notes his dissent and would direct negligent counsel to file a

Petition for Allowance of Appeal within 48 hours of this order.